Electronically Filed
                                                               Supreme Court
                                                               SCWC-10-0000053
                                                               16-NOV-2010
                                                               12:18 PM



                           NO. SCWC-10-0000053

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


           In the Matter of the Good Faith Settlement
       Between LEVINA N. HOOHULI, individually and as the
Personal Representative of the ESTATE OF KARINA NOELANI HOOHULI,
       and JOSIAH L. HOOHULI, JR., Petitioners-Appellees,

                                     and

                  TESSIE KOTRYS, Respondent-Appellee,

                                     vs.

  CITY AND COUNTY OF HONOLULU, Respondent-Intervenor/Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                           (ICA NO. 30532)
                        (S.P. No. 09-1-0429)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
               (By: Recktenwald, C.J., for the court1)

            Petitioner/Intervenor-Appellant City and County of

Honolulu’s application for writ of certiorari, filed on

October 4, 2010, is hereby rejected.

            DATED:   Honolulu, Hawaiʻi, November 16, 2010.

                                           FOR THE COURT:



                                           Chief Justice


      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Perkins, assigned by reason of vacancy.